J-S26023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

PARIS LACEY

                            Appellant                 No. 2346 EDA 2015


                Appeal from the PCRA Order Dated July 20, 2015
              In the Court of Common Pleas of Philadelphia County
             Criminal Division at Nos: CP-51-CR-0003937-2008 and
                             CP-51-CR-0003938-2008


BEFORE: OLSON, STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STABILE, J.:                              FILED JUNE 20, 2016

        Appellant Paris Lacey pro se appeals from the July 20, 2015 order of

the Court of Common Pleas of Philadelphia County (“PCRA court”), which

denied his request for collateral relief under the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9451-46. Upon review, we affirm.

        The facts and procedural history of this case are undisputed. Briefly,

on February 23, 2009, Appellant was sentenced to two consecutive five to

ten year terms of imprisonment for two counts of aggravated assault under

18 Pa.C.S.A. § 2702(a)(6).1          We affirmed the judgments of sentence on
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 Appellant also was convicted of simple assault (18 Pa.C.S.A. § 2701(a)(3))
and recklessly endangering another person (18 Pa.C.S.A. § 2705)), for
which no additional penalty was imposed.
J-S26023-16



December 6, 2010.          See Commonwealth v. Lacey, 23 A.3d 568 (Pa.

Super. 2010) (unpublished memorandum). Appellant did not file a petition

for allowance of appeal to our Supreme Court.          On August 15, 2011,

Appellant filed a timely first PCRA petition, which the PCRA court dismissed.

We affirmed the dismissal on October 15, 2013.       See Commonwealth v.

Lacey, 87 A.3d 883 (Pa. Super. 2013) (unpublished memorandum).              On

January 27, 2014, Appellant filed the instant—his second—pro se PCRA

petition, alleging, inter alia, ineffectiveness of counsel. Concluding that the

petition was untimely, the PCRA court denied relief on July 20, 2015.

Appellant timely appealed to this Court.

       On appeal,2 Appellant raises two issues for our review.        First, he

argues that “a miscarriage of justice and manifest injustice occurred when

the PCRA court appointed Appellant’s [d]irect [a]ppeal counsel for collateral

relief[,] which created a conflict of interest, and deprived Appellant of his

right to competent and conflict free counsel in his first PCRA petition.”

Appellant’s Brief at 4. Second, Appellant argues that his “trial counsel was

ineffective for failing to file a timely post-sentence motion to preserve

Appellant’s weight of the evidence claim” and that his “[d]irect [a]ppeal


____________________________________________


2
  “In PCRA proceedings, an appellate court’s scope of review is limited by the
PCRA’s parameters; since most PCRA appeals involve mixed questions of
fact and law, the standard of review is whether the PCRA court’s findings are
supported by the record and free of legal error.” Commonwealth v. Pitts,
981 A.2d 875, 878 (Pa. 2009) (citation omitted).



                                           -2-
J-S26023-16



counsel was ineffective for failing to raise trial counsel’s ineffectiveness.”

Id.

       As a threshold matter, we must determine whether the court erred in

dismissing as untimely Appellant’s PCRA petition.       The PCRA contains the

following restrictions governing the timeliness of any PCRA petition.

       (b) Time for filing petition.--

       (1) Any petition under this subchapter, including a second or
       subsequent petition, shall be filed within one year of the date the
       judgment becomes final, unless the petition alleges and the
       petitioner proves that:

             (i) the failure to raise the claim previously was the
             result of interference by government officials with
             the presentation of the claim in violation of the
             Constitution or laws of this Commonwealth or the
             Constitution or laws of the United States;

             (ii) the facts upon which the claim is predicated were
             unknown to the petitioner and could not have been
             ascertained by the exercise of due diligence; or

             (iii) the right asserted is a constitutional right that
             was recognized by the Supreme Court of the United
             States or the Supreme Court of Pennsylvania after
             the time period provided in this section and has been
             held by that court to apply retroactively.

       (2) Any petition invoking an exception provided in paragraph (1)
       shall be filed within 60 days of the date the claim could have
       been presented.

       (3) For purposes of this subchapter, a judgment becomes final at
       the conclusion of direct review, including discretionary review in
       the Supreme Court of the United States and the Supreme Court
       of Pennsylvania, or at the expiration of time for seeking the
       review.

42    Pa.C.S.A.   §   9545(b).   Section    9545’s   timeliness   provisions   are

jurisdictional.   Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014).

Additionally, we have emphasized repeatedly that “the PCRA confers no



                                      -3-
J-S26023-16



authority upon this Court to fashion ad hoc equitable exceptions to the PCRA

time-bar in addition to those exceptions expressly delineated in the Act.”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citations

omitted).

       Here, as stated earlier, the record reflects Appellant’s judgment of

sentence became final on January 5, 2011. See 42 Pa.C.S.A. § 9545(b)(3);

Pa.R.A.P. 903(a). Because Appellant had one year from January 5, 2011 to

file his PCRA petition, the current filing is untimely on its face given it was

filed on January 27, 2014.

       The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA.        Here, Appellant concedes that the instant

PCRA petition is untimely and that he has not alleged or satisfied any of the

exceptions outlined in Section 9545(b)(1) of the Act. Specifically, Appellant

states that “[he] openly admits that his subsequent petition is untimely as is

this appeal.      And he doesn’t meet any of the exceptions pursuant to

[Section] 9545(b)(1)(i), (ii) and (iii).” Appellant’s Brief at 1. Accordingly,

the PCRA did not err in dismissing as untimely Appellant’s instant PCRA

petition because the PCRA court did not have jurisdiction to entertain it. 3

____________________________________________


3
 To the extent Appellant asks this Court to view the instant PCRA petition as
an extension of his first PCRA petition, we decline to do so. In Robinson,
our Supreme Court explained:

(Footnote Continued Next Page)


                                           -4-
J-S26023-16



        In sum, given the fact that Appellant filed the instant PCRA petition

approximately two years after the deadline to file the petition had expired

and he did not allege or satisfy any of the timeliness exceptions under

Section 9545(b), the PCRA court did not err in dismissing his petition as

untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/20/2016




                       _______________________
(Footnote Continued)

      Once a PCRA petition has been decided and the ruling on it has
      become final, there is nothing for a subsequent petition or
      pleading to “extend.” Far from continuing into perpetuity, the
      trial court’s jurisdiction over a matter generally ends once an
      appeal is taken from a final order or, if no appeal is taken, thirty
      days elapse after the final order.
Robinson, 837 A.2d at 1162.



                                            -5-